 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
      CARREA CHRISTOPHER,                                    Case No. 2:17-CV-738-RSL
10
                           Plaintiff,                        ORDER DENYING
11
                      v.                                     PLAINTIFF’S
12                                                           APPLICATION FOR ORDER
      FORD MOTOR COMPANY, INC.,                              TO STOP HARASSMENT
13
                           Defendant.
14
15         This matter comes before the Court on plaintiff Carrea Christopher’s “Application for
16 Order to Stop Harassment.” Dkt. #86. Plaintiff appears to be arguing that notices sent from Ford
17 Motor Company (“Ford”) for a free airbag safety recall constitute harassment. Id. at 5–9. They
18 do not. See RCW 10.14.020(2). The Court need not reach the parties’ contentions regarding the
19 scheduling of the repairs or whether they are being performed. Dkt. #90 at 1–2; Dkt. #91 at 1–2.
20 Plaintiff’s motion is DENIED.
21
           DATED this 22nd day of August, 2019.
22
23
24                                                  A
                                                    Robert S. Lasnik
25                                                  United States District Judge
26
27
28
     ORDER DENYING PLAINTIFF’S APPLICATION
     FOR ORDER TO STOP HARASSMENT - 1
